       Case 2:19-cr-01200-MTL Document 19 Filed 03/12/20 Page 1 of 2




     JON M. SANDS
 1   Federal Public Defender
     District of Arizona
 2   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 3   Telephone: 602-382-2700
     JAMI JOHNSON
 4   New York State Bar # 4823373
     Asst. Federal Public Defender
 5   Attorney for Defendant
     jami_johnson@fd.org
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF ARIZONA
 8
                                                      No. CR-19-01200-PHX-MTL
 9
     United States of America,
10                                              MOTION TO EXTEND TIME TO FILE
                  Plaintiff,                         PRETRIAL MOTIONS
11                                                          AND
           vs.                                   MOTION TO CONTINUE TRIAL
12                                                          AND
     Cristian Francisco Escalante-Leon,           MOTION TO VACATE STATUS
13                                                      CONFERENCE
                  Defendant.
14                                                           (Third Request)
15                                                        Trial set April 7, 2020
16
           Defendant Cristian Francisco Escalante-Leon, through undersigned counsel,
17
     respectfully requests that this Court extend the time for filing of pretrial motions
18
     for a period of at least thirty (30) days from the current date of March 13, 2020. In
19
     addition, defendant requests that the Court continue the trial date for a period of at
20
     least thirty (30) days from the current date of April 7, 2020. Further, the defense
21
     requests that this Court vacate the status conference, currently scheduled for March
22
     23, 2020.
23
24         Defense counsel has received a recording of the removal hearing referenced

25   in the indictment in this case and has identified a possible defense based on that
26   tape. Counsel is in the process of drafting a motion to dismiss and needs additional
27   time to prepare the filing, receive and review the government’s response and
28   prepare a reply.
       Case 2:19-cr-01200-MTL Document 19 Filed 03/12/20 Page 2 of 2




 1         Defense counsel conferred with Assistant United States Attorney Amy

 2   Chang regarding this requested continuance. Ms. Chang advised that the United
 3   States has no objection.
 4         Excludable delay under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv) may result
 5   from this motion or from an order based thereon.
 6               Respectfully submitted: March 12, 2020
 7                                       JON M. SANDS
 8                                       Federal Public Defender
 9                                        s/Jami Johnson
10                                       JAMI JOHNSON
                                         Asst. Federal Public Defender
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
